Dismissed and Opinion Filed January 30, 2018




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-17-01029-CV

                               AUSTIN LEETYNER, Appellant
                                          V.
                             KERSTYN COLLEN RILEY, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. CV17-00359-V

                              MEMORANDUM OPINION
                   Before Chief Justice Wright, Justice Evans, and Justice Brown
                                 Opinion by Chief Justice Wright
          Appellant’s brief in this case is overdue. On December 1, 2017, we granted appellant’s

request to extend time to file his brief and ordered appellant’s brief to be filed by December 31,

2017. By postcard dated January 3, 2018, we notified appellant the time for filing his brief had

expired. We directed appellant to file a brief and an extension motion within ten days. We

cautioned appellant that failure to file a brief and an extension motion would result in the

dismissal of this appeal without further notice. To date, appellant has not filed a brief, filed a

second extension motion, or otherwise corresponded with the Court regarding the status of this

appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




171029F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

AUSTIN LEETYNER, Appellant                         On Appeal from the 292nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-01029-CV        V.                       Trial Court Cause No. CV17-00359-V.
                                                   Opinion delivered by Chief Justice Wright.
KERSTYN COLLEN RILEY, Appellee                     Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee KERSTYN COLLEN RILEY recover her costs of this
appeal from appellant AUSTIN LEETYNER.


Judgment entered January 30, 2018.




                                             –3–